Case 2:19-cv-00300-JRG Document 289 Filed 04/19/21 Page 1 of 2 PageID #: 10802




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 GIGAMON, INC.                                §
                                              §
 v.                                           §   Case No. 2:19-cv-00300-JRG
                                              §
 APCON, INC.                                  §


                     MINUTES FOR JURY TRIAL DAY NO. 2
             HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                                  April 19, 2021

OPEN: 08:34 AM                                                           ADJOURN: 06:13 PM

 ATTORNEYS FOR PLAINTIFF:                     See attached.

 ATTORNEYS FOR DEFENDANT:                     See attached.

 LAW CLERKS:                                  Lee Matalon
                                              Will Nilsson
                                              Cason Cole

 COURT REPORTER:                              Shelly Holmes, CSR-TCRR

 COURTROOM DEPUTY:                            Andrea Brunson


   TIME                                            MINUTES
 08:34 AM   Court opened. Court informed counsel of a major highway accident resulting in two
            jurors being rerouted in their travel to the courthouse causing a delay in their arrival.
            The Court addressed the filing of Dkt. No. 287 and Dkt. No. 288. Court DENIED both
            the motion and the response.
 08:41 AM   Court recessed and will reconvene upon the arrival of the two jurors.
 08:51 AM   Court reconvened. Court reminded counsel of the invoking of the Rule, excluding
            expert witnesses.
 08:52 AM   Jury entered the courtroom.
 08:53 AM   Witness sworn. Direct examination of Dr. Patrick Leong by Mr. Davis.
 09:52 AM   Cross examination of Dr. Patrick Leong by Mr. Alper.
 10:23 AM   Redirect examination of Dr. Patrick Leong by Mr. Davis.
 10:40 AM   Recross examination of Dr. Patrick Leong by Mr. Alper.
 10:42 AM   Witness excused by the Court.
 10:42 AM   Jury recessed for morning break.
 10:43 AM   Court recessed for morning break.
Case 2:19-cv-00300-JRG Document 289 Filed 04/19/21 Page 2 of 2 PageID #: 10803




   TIME                                          MINUTES
 10:59 AM   Court reconvened.
 10:59 AM   Jury returned to courtroom.
 11:00 AM   Witness sworn. Direct examination of Mr. Paul Hooper by Mr. McDavit.
 11:30 AM   Cross examination of Mr. Paul Hooper by Mr. De Vries.
 11:41 AM   Jury returned to Jury Room.
 11:42 AM   Objection item taken up by the Court outside the presence of the Jury. Objection raised
            by Mr. McDavit. Mr. De Vries responded.
 11:49 AM   Jury returned to courtroom.
 11:50 AM   Cross examination of Mr. Paul Hooper by Mr. De Vries, continued.
 12:15 PM   Redirect examination of Mr. Paul Hooper by Mr. McDavit.
 12:24 PM   Recross examination of Mr. Paul Hooper by Mr. De Vries.
 12:27 PM   Witness excused.
 12:27 PM   Jury recessed for lunch.
 12:30 PM   Court recessed for lunch.
 01:41 PM   Court reconvened.
 01:42 PM   Jury returned to courtroom.
 01:43 PM   Mr. Kellman introduced the video deposition of Mr. Mohit Jalori.
 01:51 PM   Video deposition of Mr. Mohit Jalori concluded.
 01:52 PM   Mr. Kellman introduced the video deposition of Mr. Bret Costelow
 01:53 PM   Video deposition of Mr. Bret Costelow concluded.
 01:53 PM   Mr. Kellman introduced the video deposition of Mr. Rick Bradley.
 01:56 PM   Video deposition of Mr. Rick Bradley concluded.
 01:56 PM   Witness sworn. Direct examination of Dr. Kevin Almeroth by Ms. Spencer.
 03:13 PM   Jury recessed for afternoon break.
 03:14 PM   Court recessed for afternoon break.
 03:37 PM   Court reconvened.
 03:38 PM   Jury returned to courtroom.
 03:39 PM   Direct examination of Dr. Kevin Almeroth by Ms. Spencer, continued.
 04:10 PM   Cross examination of Dr. Kevin Almeroth by Mr. Alper.
 04:54 PM   Redirect examination of Dr. Kevin Almeroth by Ms. Spencer.
 04:59 PM   Recross examination of Dr. Kevin Almeroth by Mr. Alper.
 05:01 PM   Further redirect examination of Dr. Kevin Almeroth by Ms. Spencer.
 05:02 PM   Witness excused.
 05:02 PM   Jury recessed for afternoon break.
 05:03 PM   Court recessed for afternoon break.
 05:18 PM   Court reconvened.
 05:18 PM   Jury returned to courtroom.
 05:19 PM   Witness sworn. Direct examination of Professor Kevin Jeffay by Mr. McDavit.
 06:10 PM   Jury recessed for the day.
 06:13 PM   Court recessed for the day.




                                             2
